Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 1 of 9 PageID: 3450




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
 ____________________________________

 TOCCI RESIDENTIAL, LLC.,                      :
                                               :        Civil Action No.: 3:16-cv-5422
                Counterclaim Plaintiff,        :
 v.                                            :        MEMORANDUM AND ORDER
                                               :
 TOLL JM EB RESIDENTIAL URBAN                  :
 RENEWAL LLC, et al.                           :
                                               :
             Counterclaim Defendants.          :
 ____________________________________

        This matter is before the Court on Toll JM EB Residential Urban Renewal LLC (“Toll

 Renewal”), Toll Brothers, Inc., and its employee, John McCullough’s motion to dismiss Counts

 V (fraud in the inducement) and VI (negligent misrepresentation) of the counterclaim of Tocci

 Residential, LLC (“Tocci Residential”) for failure to state a claim. (ECF No. 201.)

                                                   I.

        This is a construction dispute matter where Toll Renewal developed a 400-unit apartment

 complex (“Project”), and Tocci Residential was retained as the construction manager. Evidently,

 when construction of the Project commenced there were many delays, so Toll Renewal

 determined that it should fire Tocci Residential as construction manager, and also instituted this

 suit for damages. In the lawsuit, Tocci Residential answered and filed counterclaims against Toll

 Renewal as well as other counterclaim defendants, namely Toll Brothers, Inc. and John A.

 McCullough. (Tocci Countercl., ECF No. 197 at 3.)

        Within Counts V and VI of the counterclaim, Tocci Residential alleges that its

 representative (John Tocci) negotiated the terms of a Construction Management Agreement




                                                   1
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 2 of 9 PageID: 3451




 (“CMA”) with a representative of Toll Renewal (John McCullough). McCullough was also vice

 president of Toll Brothers, Inc. (Id. ¶ 188.)

        According to the Counterclaim, during the course of negotiations of the CMA, the

 litigious nature of Jack Morris became a concern. Morris’ company was a member of Toll

 Renewal. As a result, the authority, involvement and scope of Morris on the Project was

 discussed during the negotiations.

        By way of background, Toll Renewal is a limited liability company that is wholly owned

 by one member, Toll JM EB, LLC, (See Toll Renewal’s Operating Agreement, ECF No. 201-3,

 Ex. B), which is in turn owned by two members, Toll EB, LLC and Golden Triangle

 Redevelopers, LLC (referred to as Edgewood). (See Second Amended and Restated Limited

 Liability Company Agreement, ECF No. 201-3, Ex. A.) Edgewood is controlled by Morris.

 Tocci and McCullough knew that Edgewood and Morris were litigious and confrontational, and

 that Morris sought a larger role in the development of the Project for other Morris-affiliated

 companies. (Tocci Countercl. ¶ 194.) For instance, Morris advocated for Century 21

 Construction with whom Morris had a relationship, to be retained as manager rather than Tocci

 Residential. (Id. ¶ 195). As a result, McCullough and Tocci had ongoing communications about

 Morris’ role in the Project during the negotiations of the CMA.

        As negotiations commenced, Tocci and McCullough discussed and drafted clauses to

 diminish Morris’ control in the Project. McCullough and Tocci referred to these provisions as

 “Jack Clauses.” (Id. ¶¶ 201-203.) A conversation occurred on October 10, 2013, when Tocci

 called McCullough about Morris’ involvement in the Project. (Id. ¶ 198). During the

 conversation, Tocci expressed his concern that Tocci Residential would perform all of the




                                                  2
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 3 of 9 PageID: 3452




 upfront negotiations with sub-contractors, and then be terminated by Morris and be replaced with

 a company associated with Morris. According to the Counterclaim, Tocci stated:

                 Based upon what you tell me about Morris, I am very concerned that
                 we (Tocci Residential) will do all the hard work of competitively
                 bidding the project, negotiating advantageous subcontracts for the
                 15 or more trades on the project, purchase all of the products and
                 equipment, manage and complete a complex shop drawing and
                 submittal process and complete the difficult foundation and
                 mobilization state of the project only to have Morris drive Tocci’s
                 termination for convenience and elect assignment of all our subs and
                 step into Tocci’s position and complete the relatively easy
                 remainder of the project.

 (Id. ¶ 199.) In response, McCullough assured Tocci that such actions would not occur because

 Toll was a 50% owner under the operating agreement1 which prohibited Morris from taking such

 unilateral action. (Id. ¶ 200.)

         Another conversation occurred on December 19, 2013, wherein Tocci notified

 McCullough that there was a lack of control over Edgewood and that the CMA must address

 same. (Id. ¶ 204.) Again, in response to this concern, McCullough “reassured John Tocci” that

 he and Toll Brothers would honor the CMA and would control Morris and Edgewood through its

 authority in the operating agreement. (Id. ¶ 205.) Based on that representation, John Tocci on

 behalf of Tocci Residential executed the CMA. (Id. ¶ 206.)

         As noted above, once the Project commenced, there were allegedly many delays in 2014

 and 2015. (Id. ¶¶ 210-214). Due to these delays, Morris flew to Massachusetts and terminated

 Tocci Residential, and replaced it with Sharp Management with whom Morris has a relationship.

 Tocci Residential avers that its termination was unilaterally carried out by Jack Morris. (Id. ¶¶

 215-226.) Thereafter, Tocci Residential alleges that McCullough stated that the decision to



 1
  This agreement is entitled “Limited Liability Company Operating Agreement of Toll JM EB Residential Urban
 Renewal, LLC, dated May 20, 2013.

                                                       3
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 4 of 9 PageID: 3453




 terminate “was neither Toll Brother’s idea nor desire.” (Id. ¶ 227). Tocci Residential alleges that

 McCullough’s prior statements and assurances made during the negotiation of the CMA that

 Morris could be controlled through the provisions of the operating agreement were fraudulent.

 (Id. ¶ 275.)

                                                    II.

         On a motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

 Procedure 12(b)(6), the Court is required to accept as true all allegations in the Complaint and all

 reasonable inferences that can be drawn therefrom, and to view them in the light most favorable

 to the non-moving party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384

 (3d Cir. 1994). “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         A three-part analysis is employed to determine whether a complaint survives a motion to

 dismiss for failure to state a claim. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.

 2010). “This means that [the] inquiry is normally divided into three parts: (1) identifying the

 elements of the claim, (2) reviewing the complaint to strike conclusory allegations, and then (3)

 looking at the well-pleaded components of the complaint and evaluating whether all of the

 elements identified in part one of the inquiry are sufficiently alleged.” Malleus v. George, 641

 F.3d 560, 563 (3d Cir. 2011). While a court will accept well-pleaded allegations as true for the

 purposes of the motion, it will not accept bald assertions, unsupported conclusions, unwarranted

 inferences, or sweeping legal conclusions cast in the form of factual allegations. Iqbal, 556 U.S.

 at 678-79; see also Morse v. Lower Merion School District, 132 F.3d 902, 906 (3d Cir. 1997). A

 complaint should be dismissed only if the alleged facts, taken as true, fail to state a claim. See In



                                                     4
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 5 of 9 PageID: 3454




 re Warfarin Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000). The question is whether the claimant

 can prove any set of facts consistent with his or her allegations that will entitle him or her to

 relief, not whether that person will ultimately prevail. Semerenko v. Cendant Corp., 223 F.3d

 165, 173 (3d Cir.), cert. denied, 531 U.S. 1149 (2001).

         “The pleader is required to ‘set forth sufficient information to outline the elements of his

 claim or to permit inferences to be drawn that these elements exist.’” Kost v. Kozakewicz, 1 F.3d

 176, 183 (3d Cir. 1993) (quoting 5A Wright & Miller, Fed. Practice & Procedure: Civil 2d §

 1357 at 340). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

 detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment]

 to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

 a cause of action will not do . . . . Factual allegations must be enough to raise a right to relief

 above the speculative level . . . on the assumption that all the allegations in the complaint are true

 (even if doubtful in fact) . . . .” Twombly, 550 U.S. at 555 (internal citations and quotations

 omitted).

        In addition, Tocci Residential’s counterclaim alleges fraudulent representations. As such,

 it must also meet the heightened standard under Federal Rule of Civil Procedure 9(b). In

 alleging fraud or mistake, a party must state with particularity the circumstances constituting

 fraud or mistake. The rule “requires plaintiffs to identify the source of the alleged fraudulent

 misrepresentation or omission.” In Re Rockefeller Ctr. Properties, Inc. Sec. Litig, 311 F.3d 198,

 216 (3d Cir. 2002). The standard gives “defendants notice of the claims against them, provides

 an increased measure of protection for their reputations, and reduces the number of frivolous

 suits brought solely to extract settlements.” Id. (quoting In re Burlington Coat Factory Securities

 Litigation, 114 F.3d 1410, 1420, 1418 (3d Cir.1997)) (quotation marks omitted).



                                                    5
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 6 of 9 PageID: 3455




                                                   III.

           In its motion to dismiss, Toll Renewal relies on the certification of John McCullough.

 The certification authenticates two integral documents and alleges several facts. (Cert. of John

 McCullough, ECF No. 201-3.) The two documents are:

  •        Second Amended and Restated Limited Liability Company Agreement of Toll JM EB,

           LLC dated May 6, 2013 (Ex. A); and

  •        Limited Liability Company Operating Agreement of Toll JM EB Residential Urban

           Renewal LLC dated May 20, 2013 (Ex. B).

           “As a general matter, a district court ruling on a motion to dismiss may not consider

 matters extraneous to the pleadings.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

 1426 (3d Cir. 1997). An exception to this general rule is that a “document integral to or explicitly

 relied upon in the complaint may be considered without converting the motion [to dismiss] into

 one for summary judgment.” Id. (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1224 (1st

 Cir.1996)) (quotation marks omitted).

           Here, the documents authenticated by McCullough are integral to the allegations in the

 counterclaim. The Court may consider such documents when referenced in the pleading. See

 Sentinel Trust Co. v. Universal Bonding Ins. Co, 316 F.3d 213, 216 (3d Cir. 2003); Charles A.

 Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1357 at 299 (3d

 ed. 2014). These documents are critical because they establish that each member of Toll Renewal

 has one representative who has decision making authority. Since there are only two members,

 all major decisions require unanimous approval of the members. (See Moving Br. at 12, ECF No.

 201-1.)




                                                    6
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 7 of 9 PageID: 3456




        In addition to authenticating the above documents, McCullough adds two facts. Those

 facts are that the Notice of Termination was served on Tocci Residential on March 2, 2016, and

 that McCullough participated in the decision to terminate Tocci Residential. (Cert. of John

 McCullough ¶¶ 7-8.)

        A motion to dismiss analyzes a counterclaim to determine if it sets forth sufficient facts

 to state a claim. Within such a motion, the Court does not assess the credibility of the facts. Its

 goal is to assess whether the counterclaim sets forth a claim. In the McCullough certification, he

 sets forth facts that he wishes the Court to accept on a motion to dismiss. Here, it is

 inappropriate to incorporate and consider McCullough’s alleged facts because they do not fall

 within any exception to the general rule that a court may not consider facts outside the pleadings.

 See In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1426; see also Fed. R. Civ. P. 7(a).

 As such, the documents proffered in the certification are integral to the motion; but

 McCullough’s factual assertions are not subject to review because they are extraneous to the

 pleadings.

                                                  IV.

        The elements of fraud in the inducement are (1) a material misrepresentation of a

 presently existing or past fact; (2) knowledge or belief by the defendant of its falsity; (3) an

 intention that the other person relied on it; (4) reasonable reliance thereon by the other person;

 and (5) resulting damages. See Gennaro v. Weichert Co. Realtors, 148 N.J. 582, 610, 691 A 2d

 350, 367 (1997). Similarly, under New Jersey law, “[a] cause of action for negligent

 misrepresentation may exist when a party negligently provides false information.” Argenbright

 v. Rehem Mfg. Co., 201 F. Supp. 3d 578, 603-04 (D.N.J. 2016) (quoting Kaur v. Feldman, 119

 N.J. 135, 574 A. 2d 420, 425 (1990) (quotation marks omitted). “To prevail on a negligent



                                                   7
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 8 of 9 PageID: 3457




 misrepresentation claim, a plaintiff must prove that the defendant negligently made an incorrect

 statement upon which the plaintiff justifiably relied.” Id.

         From reviewing the counterclaim, it alleges sufficient facts to satisfy the elements of

 fraud in the inducement and negligent misrepresentation. Under the cause of action for fraud in

 the inducement, the counterclaim alleged (1) that McCullough misrepresented to Tocci the extent

 of Morris’ control, and how Toll would control Morris’ actions. (Tocci Countercl. ¶¶ 195, 200

 and 215); (2) McCullough knew his statements were false (Id. ¶¶ 272, 275); (3) John Tocci, on

 behalf of Tocci Residential, relied on McCullough’s statements (Id. ¶¶ 206); (4) that reliance was

 reasonable and (5) damages resulted. Similarly, negligent misrepresentation is also established

 except carelessness rather than intentional conduct must be shown. (Id. ¶¶ 195, 195, 200 and

 205.)

         Moreover, as noted above, fraud in the inducement must be pled with specificity of the

 circumstances in order to demonstrate the fraudulent conduct. Fed. R. Civ. P. 9(b). Here, the

 allegations satisfy that requirement. For example, the allegations in the counterclaim state the

 timeframe of McCullough’s misrepresentations, and the assurances of McCullough upon which

 Tocci relied. (Id. ¶¶ 198-200). In short, Counts V and VI of the counterclaim set forth causes of

 action with particular facts surrounding the misrepresentations.

                                              ORDER

         This matter having come before the Court on Toll JM EB Residential Urban Renewal

 LLC, Toll Brothers, Inc., and its employee, John McCullough’s motion to dismiss Counts V and

 VI of the counterclaim of Tocci Residential, LLC (ECF No. 201), and the Court having reviewed

 the briefs and submissions of the parties, and having heard oral argument; and for good cause

 having been shown;



                                                  8
Case 3:16-cv-05422-PGS-TJB Document 220 Filed 02/23/21 Page 9 of 9 PageID: 3458




       IT IS on this 23rd of February, 2021

       ORDERED that the Motion to Dismiss (ECF No. 201) is DENIED.



                                              s/Peter G. Sheridan
                                              PETER G. SHERIDAN, U.S.D.J.




                                                9
